other condition ordered by the court. NRS 484C.340(4). Upon the
                 offender's successful completion of a program, the court enters a judgment
                 of conviction for a lesser offense. But, if the offender is not accepted for
                 treatment, fails to complete treatment, or violates any court-ordered
                 condition, the court will enter judgment on the original charges. Because
                 the district courts in this case did not place appellant on probation, as
                 required by NRS 484C.340(4), we reverse and remand.
                                                      I.
                              The State charged Macias with driving a vehicle under the
                 influence of alcohol (third offense) under NRS 484.379 1 in three separate
                 cases.' •Each case involved a distinct DUI incident, and each case was
                 assigned to a different judicial department. With the assistance of
                 counsel, Macias entered a guilty plea in each case. In his plea agreements
                 Macias acknowledged that he could be convicted of a lesser offense—
                 misdemeanor driving under the influence if the felony DUI court accepted
                 him and if he successfully completed a program of treatment.
                 Additionally, he agreed that the district courts would "immediately enter a
                 judgment of conviction" if the DUI court did not accept him, if he failed to
                 complete the program of treatment, or if he violated any condition ordered
                 by the court.




                       1 In
                         2009, the Legislature renumbered NRS 484.379 as NRS
                 484C.110. It did not alter the statutory language.

                       2Although  the violations were technically for Macias's third, fourth,
                 and fifth offenses, the State filed three criminal complaints for a third
                 offense because the fourth and fifth offense occurred within weeks of each
                 other and months after the third offense, while that case was still pending.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                             The district courts granted Macias's requests to participate in
                a treatment program. As required by NRS 484C.340(4)(a), the district
                courts that took his pleas suspended all proceedings. Oddly, however, all
                three of the courts failed to place Macias on probation, as required by the
                same statute and this court's opinion in Savage v. Third Judicial Dist.
                Court, 125 Nev. 9, 19, 200 P.3d 77, 82 (2009) (stating that prior version of
                the statute, NRS 484.37941(4)(1), "not only provides the district court with
                the authority to place an offender on probation while he is in treatment,
                the statute requires it").
                             Macias complied with the treatment program for nearly two
                years before his counselor informed the DUI court that Macias had broken
                the DUI court's rules by driving a vehicle without a breath interlock device
                (BID) installed. The court warned Macias that he was strictly prohibited
                from driving without a BID and, days later, Macias had a BID installed on
                the vehicle. Shortly thereafter, the court learned that Macias's infractions
                were more serious in that he had registered the BID-less vehicle without
                notifying the court and had had continuous access to it for several months.
                             The DUI court questioned Macias about these more serious
                rule violations at a routine status check and terminated him from DUI
                court for violating the program rules. Through previously appointed
                counsel, Macias filed motions in the DUI court seeking reconsideration
                and an evidentiary hearing. He maintained that he had a due process
                right to a hearing with the assistance of counsel before being terminated
                from DUI court. The DUI court denied Macias's motion for an evidentiary
                hearing on the grounds that the status check satisfied Macias's due
                process rights even though counsel was not present. It granted the motion
                for reconsideration, however, and allowed Macias to argue, through

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                counsel, the merits of his termination from DUI court. After hearing these
                arguments, the court reaffirmed the termination and remanded the cases
                to their district courts of origin.
                             It is unclear what transpired after the remands because
                Macias does not provide a complete record.      Lopez v. State, 105 Nev. 68,
                85, 769 P.2d 1276, 1287 (1989) ("Failure to provide an adequate record on
                appeal handicaps appellate review."). But, from the limited record, it
                appears that Macias appeared with counsel for sentencing before each
                district court, and that each district court reviewed his case before
                sentencing him to a term of imprisonment to run concurrent with the
                sentences from the other departments. Macias appealed all three
                judgments to this court.


                             Macias argues that he was entitled to due process, including
                notice and a hearing with the assistance of counsel, in the DUI court
                before it terminated him from its treatment program and remanded him to
                the originating courts. Although Macias raises an important issue, we do
                not address his argument because we resolve his appeals on a threshold
                statutory issue. See Spears v. Spears, 95 Nev. 416, 418, 596 P.2d 210, 212
                (1979) ("This court will not consider constitutional issues which are not
                necessary to the determination of an appear); see also State of Nev. v.
                Plunkett, 62 Nev. 258, 270-71, 149 P.2d 101, 104 (1944) ("[A] constitutional
                question will not be determined unless clearly involved, and a decision
                thereon is necessary to a determination of the case.").
                             This court reviews questions of statutory interpretation de
                novo.   State v. Lucero, 127 Nev.            , 249 P.3d 1226, 1228 (2011).



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                Because "[t]he words of a governing text are of paramount concern,"
                Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
                Legal Texts 56 (2012), "this court will not look beyond the express
                language unless it is clear that the plain meaning was not intended."
                Hernandez v. Bennett-Haron, 128 Nev. „ 287 P.3d 305, 315 (2012).
                            NRS 484C.340(4) provides that once a district court decides to
                grant an application for treatment,
                            the court shall:
                                   (a) Immediately, without entering a
                            judgment of conviction and with the consent of the
                            offender, suspend further proceedings and place
                            the offender on probation for not more than 5 years
                            upon the condition that the offender be accepted
                            for treatment by a treatment facility, that the
                            offender complete the treatment satisfactorily and
                            that the offender comply with any other condition
                            ordered by the court.
                (Emphases added.). In NRS 484C.340(4), the word 'shall' is mandatory
                and does not denote judicial discretion." Johanson v. Eighth Judicial Dist.
                Court, 124 Nev. 245, 249-50, 182 P.3d 94, 97 (2008); see also NRS
                0.025(1)(d) ("Shall imposes a duty to act."). As an auxiliary verb, "shall"
                modifies the meaning of the main verbs, "suspend" and "place." William
                A. Sabin, The Gregg Reference Manual, 645 Appendix D (10th ed. 2005)
                (defining an auxiliary verb as "[a] verb that helps in the formation of
                another verb").   See also Scalia & Garner, supra, 140 ("Words are to be
                given the meaning that proper grammar and usage would assign them.").
                So, NRS 484C.340(4) plainly states that district courts         shall place




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                   offenders on probation before an offender begins a treatment program 3
                   See Stromberg v. Second Judicial Dist. Court, 125 Nev. 1, 3 n.2, 200 P.3d
                   509, 510 n.2 (2009) ("If the district court grants the application for
                   treatment, it must suspend the proceedings and place the offender on
                   probation"); Savage, 125 Nev. at 19, 200 P.3d at 83-84.
                                Here, the district courts properly suspended the proceedings
                   after accepting Macias's plea agreements but, for reasons unknown, they
                   did not place Macias on probation. The district courts thus gave NRS
                   484C.340 an erroneous construction that did not give meaning to all of the
                   parts of the statute. Butler v. State, 120 Nev. 879, 893, 102 P.3d 71, 81
                   (2004) ("[E]very word, phrase, and provision of a statute is presumed to
                   have meaning."); Employers Ins. Co. of Nev. v. Chandler, 117 Nev. 421,
                   425-26, 23 P.3d 255, 258 (2001) ("[C]ourts must construe statutes to give
                   meaning to all of their parts and language."). Because of the district
                   courts' failure to follow the statute and place Macias on probation, Macias
                   did not receive the notice, preliminary inquiry, and formal revocation
                   hearing, and other protections to which probationers are entitled in
                   district court.   Anaya v. State, 96 Nev. 119, 122, 606 P.2d 156, 157-58
                   (1980) (discussing Morrissey v. Brewer, 408 U.S. 471 (1972)); NRS 176.216-
                   218. The only remedy at this point is to reverse and remand to the district
                   courts of origin to follow NRS 484C.340(4) and, if appropriate, place
                   Macias on probation or conduct such other and further proceedings as may
                   be appropriate.
                                For these reasons, we


                         3 Maciasconcedes that the district courts should have placed him on
                   probation pursuant to NRS 484C.340.


SUPREME COURT
       OF
    NEVADA
                                                        6
(0) 1947A 44e1(4
                            ORDER the judgments of the district courts REVERSED AND
                REMAND these matters to the district courts for proceedings consistent
                with this order.




                                                Gibbons


                                                      (rig/LA.42
                                                Pickering
                                                                              J.



                                                                              J.
                                                Hardesty


                                                  'EL                         J.
                                                ParraguirreC‘S/5 4S


                                                             (                J.
                                                Douglas


                                                                              J.
                                                Cherry



                                                 ditta




SUPREME COURT
     OF
   NEVADA
                                                  7
(0) 1947A 0tr
                 cc:   Hon. Abbi Silver, District Judge
                       Hon. Michael Villani, District Judge
                       Hon. Kenneth Cory, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A    e